DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on August 161 2021.
Claims 1, 8, 15, 17, 18, 22, and 23 have been amended and are hereby entered. 
Claim 24 has been added.
Claim 21 has been canceled. 
Claims 1, 3-8, 10-15, 17-20, and 22-24 are currently pending and have been examined.
This action is made Non-Final


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-8, 10-15, 17-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a method comprising a series of steps; claims 8 and 15 is directed to a system and a non-transitory computer-readable storage media storing Instructions. Therefore, the claims are directed to a statutory category. The claims 1, 8, and 15 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving a request for a financial report, accessing a past financial history of the customer, determining an expected range for an unfilled entry, identifying a financial issue associated with the entry, and identifying one or more training documents addressing the financial issue associated with the entry. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, cover performance of the limitation in the human mind and a method of organizing human 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – a “computing device”, “customer device”, and “user interface” to perform the initiating a transfer of customer information,  generating data representative of a user interface representing  the financial report for the customer, receiving an indication of a financial value, and  outputting a notification indicating the one or more training documents within a .  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). 
(For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


The dependent claims 3, 10 ,and 17 recite wherein determining the expected range 
comprises: selecting the expected range from a plurality of expected ranges using the customer information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “computing device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 4, 11 ,and 18 recite wherein determining the expected range 
comprises: calculating the expected range using the customer information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “computing device” is as addressed in the Steps 2A2 and B in the claim 1 

The dependent claims 5, 12 ,and 19 recite wherein the notification comprises web 
content and wherein, to indicate the one or more training documents, the web content includes an address of a website that includes the one or more training document. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 6, 13 ,and 20 recite wherein the notification comprises an e-mail 
and wherein, to indicate the one or more training documents, the e-mail includes an address of a website that includes the one or more training documents. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 7 and 14 recite outputting, by the computing device and to a 


The dependent claim 22 recites receiving, by the computing device and at the entry 
included in the user interface, an indication of an updated financial value that is input by the customer representative; and outputting, by the computing device and in response to the updated financial value being outside the expected range, a notification to a representative of the financial institution. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “computing device” and “user interface”  are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under 
the same rationale as claim 1, supra.

The dependent claim 23 recites wherein the entry is associated with at least one of 
monthly sales information, monthly accounts receivable information, monthly accounts payable information, and proposals for expected monthly accounts receivable, wherein the customer information comprises at least one of previous monthly sales information, previous monthly accounts receivable information, previous monthly accounts payable information, or previous proposals for expected monthly accounts receivable, and wherein determining the expected range for the entry further comprises determining 

The dependent claim 24 recites wherein initiating the transfer of customer information 
and accessing the past financial history of the customer are automatically performed in response to receiving the request for the financial report. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore

Independent claims 8 and 15 recite system and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.


Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed August 11, 2021 have been fully considered but they are not persuasive.
Applicant argued that the amended claimed invention is a practical application because “amended claims specifically integrate the alleged abstract idea into a practical application of capturing and decrypting pattern data from a spoken passphrase using multiple remote computing devices“ and “amended claim 1 integrated a streamlined and hybridized generation of electronic financial reports that includes both transfer and population of financial values from customer information and remedial identification and selection of training materials to reduce an occurrence of financial errors.” (Applicant Response filed 08/11/2021, p.10).  However, receiving financial values from customer information and identify/selecting of training materials is generic data processing. Although multiple computing devices are used, such use is both generic and conventional. The object of the claim is to provide a training materials based on the customer input, not to produce technology enabling to operate. The claims call for generic use of such a computing devices in the manner such models conventionally operate. Simply reciting a particular technological module or piece of equipment in a claim does not confer eligibility.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “computing device”, “customer device”, and “user interface” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an 
Applicant’s arguments, see page 13-15, filed on August 11, 2021, with respect to claims 1, 3-8, 10-15, 17-20, and 22-24 have been fully considered and are persuasive.  Accordingly the § 103 of claims 1, 3-8, 10-15, 17-20, and 22-24 have been withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grigg et al (US 2018/0040064 A1) teaches a method that accessing data stored on database, generating set of performance values for each entity, and receiving request for action probabilities regarding event associated with first entity.
Goldman et al (US 2016/0078567 A1) teaches a method that using predictive models to predict which tax matters are relevant to a particular taxpayer during preparation of an electronic tax return.
Combination of Grigg and Goldman does not teaches or suggests identifying based on the financial value being outside the expected range and identifying one or more training documents associated with the category of the financial issue associated with the entry.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691